

Exhibit 10.3
RESTRICTED STOCK UNIT AWARD AGREEMENT

PIONEER NATURAL RESOURCES COMPANY
AMENDED AND RESTATED 2006 LONG TERM INCENTIVE PLAN


[Date]




To: Timothy L. Dove


Pioneer Natural Resources Company, a Delaware corporation (the “Company”), is
pleased to grant you an award (this “Award”) to receive ___________ Restricted
Stock Units (the “Restricted Stock Units”) whereby each Restricted Stock Unit
represents the right to receive one share of common stock, par value $0.01, of
the Company (the “Stock”), plus an additional amount pursuant to Section 2,
subject to certain restrictions and on the terms and conditions contained in
this Restricted Stock Unit Award Agreement (this “Agreement”) and the Pioneer
Natural Resources Company Amended and Restated 2006 Long Term Incentive Plan
(the “Plan”). A copy of the Plan is available upon request. Except as provided
below, to the extent that any provision of this Agreement conflicts with the
expressly applicable terms of the Plan, you acknowledge and agree that those
terms of the Plan shall control and, if necessary, the applicable provisions of
this Agreement shall be deemed amended so as to carry out the purpose and intent
of the Plan. Terms that have their initial letters capitalized, but that are not
otherwise defined in this Agreement, shall have the meanings given to them in
the Plan in effect as of the date of this Agreement.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Stock Units. By accepting this Agreement, you
agree to be bound by all of the terms hereof.
1.    No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a stockholder of the
Company prior to the date shares of Stock are issued to you in settlement of
this Award. Your rights with respect to Restricted Stock Units shall remain
forfeitable at all times prior to the date on which rights become vested and the
restrictions with respect to the Restricted Stock Units lapse in accordance with
Sections 4, 5 or 6.
2.    Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the
Beneficial Owner, as of such record date, of the number of shares of Stock
related to the portion of your Restricted Stock Units that have not been settled
as of such record date, such payment to be made on or promptly following the
date that the Company pays such dividend (however, in no


1



--------------------------------------------------------------------------------




event shall the dividend equivalent payment be made later than 30 days following
the date on which the Company pays such dividend).
3.    Conversion of Restricted Stock Units; Issuance of Stock; Payment of Stock.
No shares of Stock shall be issued to you prior to the date on which the
Restricted Stock Units vest and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 4, 5 or 6. Neither this Section 3
nor any action taken pursuant to or in accordance with this Section 3 shall be
construed to create a trust of any kind. Except as otherwise expressly provided
in Section 5, 6 or Section 26, after any Restricted Stock Units that become
vested pursuant to Section 4, 5 or 6 the Company shall, on or no later than 30
days following the earliest of the applicable vesting dates set forth in this
Agreement, cause to be issued Stock in book entry form registered in your name
in payment of such vested Restricted Stock Units upon receipt by the Company of
any required tax withholding with respect to such shares. The value of any
fractional Restricted Stock Units shall be paid in cash at the time Stock is
issued to you in connection with the Restricted Stock Units. The value of the
fractional Restricted Stock Units shall equal the percentage of a Restricted
Stock Unit represented by a fractional Restricted Stock Unit multiplied by the
Fair Market Value of the Stock. The value of such shares of Stock shall not bear
any interest owing to the passage of time.
4.    Expiration of Restrictions, Risk of Forfeiture and Original Payment Date.
Subject to the terms and conditions of this Agreement, the forfeiture
restrictions on the Restricted Stock Units granted pursuant to this Agreement
will expire in full on the third anniversary of the date of this Agreement (the
“Vesting Date”); provided, however, that such restrictions will expire on the
Vesting Date only if you have been an employee of the Company or of a Subsidiary
continuously from the date of this Agreement through the Vesting Date; provided,
further, however, that if you cease to be an employee of the Company or of a
Subsidiary for any reason after the Vesting Date, all Restricted Stock Units
granted pursuant to this Agreement will survive the termination of employment.
In the event that your Restricted Stock Units become vested pursuant to this
Section 4, the payment of the Stock related to your vested Restricted Stock
Units shall be made to you immediately (and in no event later than 30 days)
following the Vesting Date.
5.    [RESERVED]
6.    Termination of Employment.
(a)    Termination by Employee Without Good Reason or by the Company for Cause.
Except as otherwise provided in this Agreement, if your employment relationship
with the Company and each of its Subsidiaries by which you are employed
terminates prior to the Vesting Date due to (x) a voluntary termination by you
and such termination is not a Termination for Good Reason (as such term is
defined in the Termination Agreement (as defined below)) or due to Forced
Relocation (as such term is defined in the Termination Agreement, if
applicable), or (y) the Company terminating such employment for Cause (as such
term is defined in the Termination Agreement), then all Restricted Stock Units
granted pursuant to this Agreement shall become null and void as of the date of
such termination. For purposes of this Agreement, “Termination Agreement” means,
prior to the occurrence of a Change in Control, the Severance Agreement or other
separate agreement between you and the Company and/or any of its subsidiaries
relating to the provision of severance and other benefits before a Change in
Control and, upon and following the occurrence of a Change


2



--------------------------------------------------------------------------------




in Control, the Change in Control Agreement or other separate agreement between
you and the Company and/or any of its subsidiaries relating to the provision of
severance and other benefits upon or after a Change in Control.
(b)    Termination Not For Cause; Good Reason. Notwithstanding Section 4 of this
Agreement, if your employment relationship with the Company and each of its
Subsidiaries by which you are employed is terminated prior to the Vesting Date
(x) by the Company and such Subsidiaries and such termination is not a
Termination for Cause or (y) by you and such termination is a Termination for
Good Reason, then all of the Restricted Stock Units granted pursuant to this
Agreement shall become immediately and unconditionally vested and unrestricted.
(c)    Termination upon Death or Disability. Notwithstanding Section 4 of this
Agreement, if your employment relationship with the Company and each of its
Subsidiaries by which you are employed is terminated prior to the Vesting Date
as a result of your death or Disability (defined below) then the restrictions on
a number of the Restricted Stock Units shall automatically lapse such that the
number of Restricted Stock Units for which the restrictions have lapsed as of
the termination date will be equal to the product of (x) the total number of
Restricted Stock Units granted to you pursuant to this Agreement, times (y) a
fraction, the numerator of which is the number of full months (counting the
month in which your termination of employment occurs as a full month), beginning
with March ______, during which you were employed by the Company and/or any
Subsidiary and the denominator of which is 36 (the “Pro-Rata Formula”). The
portion, if any, of your Restricted Stock Units for which the restrictions have
not lapsed as of the termination date of your employment relationship shall
become null and void as of the termination date; provided, however, that the
portion, if any, of this Award for which forfeiture restrictions have lapsed as
of the date of termination shall survive.
Notwithstanding the forgoing, if your employment relationship with the Company
and each of its Subsidiaries by which you are employed is terminated prior to
the Vesting Date, but upon or following a Change in Control, (x) by you and such
termination is a Termination due to Forced Relocation, whether or not such
termination is also in connection with a Change in Control, or (y) your death or
Disability (as defined below), then all of the Restricted Stock Units granted
pursuant to this Agreement shall become immediately and unconditionally vested
and unrestricted.
For purposes of this Agreement, “Disability” shall have the meaning given such
term in the Termination Agreement; provided, however, that if there is no such
agreement at the time of such termination, the term Disability shall mean (i) a
physical or mental impairment of sufficient severity that, in the opinion of the
Company, (A) you are unable to continue performing the duties assigned to you
prior to such impairment or (B) your condition entitles you to disability
benefits under any insurance or employee benefit plan of the Company or its
Subsidiaries and (ii) the impairment or condition is cited by the Company as the
reason for your termination; provided further, that in all cases, the term
Disability shall be applied and interpreted in compliance with Section 409A of
the Code and the regulations thereunder.
(d)    Termination in Connection with Normal Retirement. Notwithstanding Section
4 of this Agreement, if your employment relationship with the Company and each
of its Subsidiaries by which you are employed is terminated prior to the Vesting
Date as a result of your


3



--------------------------------------------------------------------------------




Normal Retirement (defined below), then all of the Restricted Stock Units
granted pursuant to this Agreement shall become immediately and unconditionally
vested and unrestricted upon your termination of employment if the following
conditions are met (provided that the following conditions, other than item (i)
below, shall not apply if your employment terminates upon or following a Change
in Control): (x) as of the date of the termination of your employment, the
conditions set forth below in items (i)-(iv) are satisfied and (y) you intend to
comply with the covenants contained in items (v) and (vi) below (which intent
shall be conclusively presumed unless, prior to or concurrently with the notice
provided pursuant to item (ii) below, you notify the Company in writing,
addressed to the Vice President and Chief Human Resources Officer (or his or her
successor), that you do not intend to comply with such covenants).
(i)
The date of the termination of your employment is at least one year after the
date of this Agreement (but if not, instead of all of the Restricted Stock Units
granted pursuant to this Agreement becoming immediately and unconditionally
vested and unrestricted, restrictions on a number of the Restricted Stock Units
shall automatically lapse such that the number of Restricted Stock Units for
which the restrictions have lapsed as of the termination date will be equal to
the product of (x) the total number of Restricted Stock Units granted to you
pursuant to this Agreement times (y) the Pro-Rata Formula).

(ii)
You gave advance written notice of your intent to terminate your employment due
to Normal Retirement at least six months in advance of the date of termination
to the Vice President and Chief Human Resources Officer (or his or her
delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).

(iii)
You have cooperated with the Company, to the satisfaction of the Company, in the
training of a replacement during the period prior to the termination of
employment.

(iv)
If required by the Company, you execute and deliver to the Company an effective
release of claims and other liability in a form acceptable to the Company.

(v)
For two years following the termination of your employment, without the prior
written consent of the chief executive officer of the Company, or in the event
you are the chief executive officer of the Company on the date of termination of
your employment, the consent of the Board or any Committee or director
designated by the Board, you agree to refrain from becoming a director, partner,
investor or employee of, or consultant to, any business that competes with the
Company or any Subsidiary in the business of exploration or production of oil or
natural gas, or related oilfield services, within the



4



--------------------------------------------------------------------------------




geographic area or areas in which the Company or any Subsidiary operates at the
time of termination of employment or has operated in the immediately preceding
one-year period (a “Competitive Business”); provided that, you will not be
restricted from purchasing or holding for investment purposes less than 2% of
the shares of any Competitive Business whose shares are regularly traded on a
national securities exchange or inter-dealer quotation system. If the Company so
requires prior to the date of termination of employment, the Company may require
that you execute a separate agreement to effect the intent of the foregoing.
(vi)
For two years following the termination of your employment, you agree to refrain
from making, or causing or assisting any other person to make, any oral or
written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 10(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.

You expressly acknowledge and agree that the restrictions set forth in clauses
(v) and (vi) of this Section 6(c) are reasonable in all respects, necessary to
protect the Company’s legitimate business interests and a material inducement
for the Company to grant this Award to you and enter into this Agreement. In the
event that, following your termination of employment, it is determined by a
court of competent jurisdiction that you have not satisfied any of the
conditions set forth in Section 6(c)(v) or (vi) in any material respect, then,
as to any shares of Stock related to your Restricted Stock Units that have not
been paid to you, such Restricted Stock Units shall be deemed not to have vested
in whole or in part pursuant to any paragraph of this Section 6 and such shares
shall not be payable. Notwithstanding the foregoing, in the event there occurs a
Change in Control, whether prior to or after the date that the restrictions on
your Restricted Stock Units have lapsed or the payment date of any Stock related
to your Restricted Stock Units, the restrictions set forth in clauses (v) and
(vi) of this Section 6(c) shall automatically terminate and become void and of
no effect.
For purposes of this Agreement, “Normal Retirement” shall mean the termination
of your employment relationship with the Company and each of its Subsidiaries by
which you are employed due to your retirement on or after the date that you
attain age 60, provided that you have completed five Years of Service as of the
date of such termination. For purposes of this Agreement, “Years of Service”
means the total number of years that you have been employed by the Company or
its Subsidiaries as determined in accordance with the Company’s policies as
administered from time to time. For the avoidance of doubt, the Company’s
determination of Years of Service shall be at


5



--------------------------------------------------------------------------------




the sole discretion of the Company, its policies may change from time to time,
and its determination will be final and conclusive and binding on all
Participants.
(e)    Distribution and Payment. Upon termination of your employment
relationship with the Company and each of its Subsidiaries as a result of your
death, the shares of Stock related to your Restricted Stock Units that become
vested pursuant to paragraph (b) of this Section 6 shall be paid to you
immediately (and in no event later than 30 days) following your death. Upon
termination of your employment relationship with the Company and each of its
Subsidiaries under all other circumstances contemplated by paragraphs (b), (c)
and (d) of this Section 6 (“Section 6 Acceleration Events”), the following shall
apply:
(i)
If you are not a Section 409A Participant (as defined below), the shares of
Stock related to your Restricted Stock Units that become vested pursuant to such
paragraphs shall be paid to you immediately (and in no event later than 30 days)
following the termination of your employment relationship with the Company and
each of its Subsidiaries.



(ii)
If you would attain age 60 on or prior to December 31, ______ (a “Section 409A
Participant”), and your Restricted Stock Units become vested pursuant to a
Section 6 Acceleration Event (other than death) that occurs either (I) prior to
the occurrence of a “change in the ownership or effective control” or “in the
ownership of a substantial portion of the assets” of the Company (a “409A Change
in Control”) within the meaning of Section 409A of the Code and the regulations
and other authoritative guidance promulgated thereunder (collectively, the
“Nonqualified Deferred Compensation Rules”) or (II) after the two year period
immediately following a 409A Change in Control, the shares of Stock related to
your Restricted Stock Units that become vested pursuant to such event shall be
paid to you immediately (and in no event later than 30 days) following the
earliest to occur of the following:

(A)     the Vesting Date; or


(B)     your death.


(iii)
If you are a Section 409A Participant and your Restricted Stock Units become
vested pursuant to a Section 6 Acceleration Event (other than death) that occurs
within the two year period immediately following a 409A Change in Control, the
shares of Stock related to your Restricted Stock Units that become vested
pursuant to such event shall not be payable to you pursuant to the foregoing
clause (ii), but instead shall be paid to you immediately (and in no event later
than 30 days) following the earliest to occur of the following:

(A)     the Vesting Date;




6



--------------------------------------------------------------------------------




(B)
the date that is six months and one day following the date of your separation
from service with the Company (determined in accordance with the Company’s
written and generally applicable policies regarding what constitutes a
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules) (“Separation from Service”); or



(C)     your death.


7.    Awards Not Assumed in Connection with a Change in Control. In the event
that this Award is not Assumed (as defined below) in connection with a Change in
Control, then all of the Restricted Stock Units granted pursuant to this
Agreement shall become immediately and unconditionally vested and unrestricted
immediately prior to the Change in Control. The shares of Stock related to your
Restricted Stock Units that become vested pursuant to this Section 7 shall be
paid to you in accordance with the timing of the settlement of the Change in
Control consideration provided to Common Stock holders generally in connection
with the Change in Control event; provided, however, that if (i) you are a
Section 409A Participant and (ii) the event constituting a Change in Control
does not also constitute a 409A Change in Control, the shares of Stock related
to your Restricted Stock Units that become vested pursuant to this Section 7
shall be paid to you immediately (and in no event later than 30 days) following
the first to occur of (A) a 409A Change in Control, (B) the date that is six
months and one day following the date of your Separation from Service or (C) the
Vesting Date. For purposes of this Agreement, the term, “Assumed,” means that,
prior to or concurrently with the consummation of the transaction resulting in a
Change in Control, either (i) this Agreement is expressly affirmed by the
Company or (ii) the contractual obligations represented by this Agreement are
expressly (and not merely by operation of law) assumed by the surviving or
successor corporation or entity to the Company, or any parent or subsidiary of
either thereof, or any other corporation or entity that is a party to the
transaction resulting in the Change in Control, in connection with such Change
in Control, with appropriate adjustments to the number and kind of securities of
such surviving or successor corporation or entity, or such other applicable
parent, subsidiary, corporation or entity, subject to this Award, which
preserves the compensation element of this Agreement existing at the time of
such Change in Control, and provides for subsequent payout in accordance with
the same (or more favorable) payment and vesting schedule applicable to this
Award, as determined in accordance with the instruments evidencing the agreement
to assume this Agreement; provided, however, that in no event will this
Agreement be deemed to be “Assumed” unless the assumption is made by the entity
that will be the issuer of the securities, cash or other property provided in
exchange for Common Stock in the Change in Control transaction in question. The
determination of comparability for this purpose shall be made by the Committee
prior to the Change in Control, and its determination shall be final, binding
and conclusive.
8.    Adjustment Provisions. In the event there is any change in the Stock by
reason of any reorganization, recapitalization, stock split, stock dividend,
combination of shares or otherwise, the number of shares associated with this
Award of Restricted Stock Units subject to this Agreement


7



--------------------------------------------------------------------------------




shall be adjusted in the manner consistent with the adjustment provisions
provided in Section 9(b) and 9(c)(ii) of the Plan.
9.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
10.    Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.
11.    Confidential Information and Nonsolicitation.
(a)    As further consideration for the granting of the Restricted Stock Units
hereunder, you hereby agree with the Company that, during and until three years
following the termination of your employment relationship with the Company and
each of its Subsidiaries by which you are employed, you will keep confidential
all confidential or proprietary information and materials, as well as all trade
secrets, belonging to the Company or one of its Subsidiaries, or their customers
or other third parties who furnished such information, materials, and/or trade
secrets to the Company or its Subsidiary with expectations of confidentiality
(“Confidential Information”). Confidential Information shall not include
information that (A) is already properly in the public domain or enters the
public domain with the express consent of the Company, or (B) is intentionally
made available by the Company to third parties without any expectation of
confidentiality. Upon the termination of your employment relationship with the
Company and each of its Subsidiaries by which you are employed, you promise to
promptly return to the Company all Confidential Information, and all documents
and materials (including electronically stored information) in your possession,
custody or control that constitutes or reflects Confidential Information.
Notwithstanding the foregoing, you may disclose information as may be required
by law and may disclose information in confidence to your spouse, tax and
financial advisors, or to a financial institution to the extent that such
information is necessary to secure a loan, provided that you ensure that such
spouse or advisor or institution treats the information confidentially and does
not disclose such information or use it for his, her or its own benefit. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor militating against the
advisability of granting any such future award to you. Such consideration shall
be in addition to the rights and remedies available to the Company pursuant to
paragraph (d) below. Notwithstanding any other provision of this Agreement, you
will not be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that (a) is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law, or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.  In
addition, if you file a lawsuit for retaliation, you may disclose the Company’s
trade secrets to your attorney and use the trade secret information in the court
proceeding if you: (a) file any document containing the trade secret under seal,
and (b) do not disclose the trade secret, except pursuant to court order.


8



--------------------------------------------------------------------------------




(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries.
(c)    You agree that the Company’s substantial investments in its business
interests, goodwill, and Confidential Information are worthy of protection, and
that the Company’s need for the protection afforded by this Section 11 is
greater than any hardship you might experience by complying with its terms. You
further acknowledge and agree that the restrictions set forth in this Section
are not adverse to the public interest. You further agree that the limitations
as to time and scope of activity to be restrained contained herein are
reasonable and are not greater than necessary to protect the Confidential
Information, goodwill and other legitimate business interests of the Company.
Although the Company and you believe the limitations as to time and scope of
activity contained in this Section 11 are reasonable and do not impose a greater
restraint than necessary to protect the Company’s legitimate business interests,
if this is judicially determined not to be the case, the Company and you
specifically request that the limitations contained in this Section be reformed
to the extent necessary to make this Section 11 enforceable.
(d)    You acknowledge and agree that your violation or threatened or attempted
violation of the covenants contained in this Section 11 will cause irreparable
harm to the Company and that money damages would not be sufficient remedy for
any breach of this Section. You agree that the Company shall be entitled as a
matter of right to specific performance of the covenants in this Section 11,
including entry of an ex parte temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 11, or both, or other appropriate judicial remedy,
writ or order, in any court of competent jurisdiction, restraining any violation
or further violation of such agreements by you or others acting on your behalf,
without any showing of irreparable harm and without any showing that the Company
does not have an adequate remedy at law. Such remedies shall be in addition to
all other remedies available to the Company at law and equity.
(e)    Your obligations under this Section 11 shall survive the termination of
this Agreement and your employment, regardless of the reason for such
termination.


9



--------------------------------------------------------------------------------




(f)    As a part of your employment by the Company, and in further consideration
for the granting of this Award and by your acceptance of this Award in whole or
in part, you accept and agree to be bound by the Company’s Intellectual Property
Policy (as the same may be modified, amended or replaced by the Company from
time to time), including without limitation, (A) the Company’s ownership of the
worldwide right, title and interest in and to any and all Pioneer Intellectual
Property; (B) your agreement to assign, and pursuant to the Company’s
Intellectual Property Policy and your acceptance of this Award you do hereby
assign, to the Company all worldwide right, title and interest in and to all
Pioneer Intellectual Property; and (C) your agreement to disclose in writing to
the Company all Pioneer Intellectual Property and, upon request by the Company,
to promptly produce and deliver to the Company all originals of materials
embodying Pioneer Intellectual Property. The term, “Pioneer Intellectual
Property,” is defined in the Company’s Intellectual Property Policy (and is
incorporated herein by reference), and includes, without limitation, any and all
creations, works and/or intellectual property (including but not limited to all
tangible and intangible ideas and expressions of ideas whether or not the
subject matter of copyright, confidential and non-confidential information,
data, drawings, reports, programs, processes, analyses, business methods,
computer programs, works of authorship, trademarks and service marks,
improvements, discoveries and/or inventions whether or not patentable), and all
of the intellectual property rights therein provided by the various legal
systems throughout the world (including but not limited to trade secret rights,
patent rights, trademark rights, and rights of copyright), that are conceived,
created, made, invented, developed, reduced to practice, reduced to a tangible
medium of expression, and/or acquired by you, individually or jointly with
others, during the time of your employment relationship with the Company, that
pertain to the actual or anticipated business or activities of the Company or
that are suggested by or result from any task or work by you for or on behalf of
the Company, irrespective whether you are or were hired-to-invent such
creations, works or intellectual property, or whether such creations, works or
intellectual property were conceived, created, made, invented, developed,
reduced to practice, reduced to a tangible medium of expression or acquired in
the course or scope of your employment, or whether at home or not, or whether or
not during business hours, or whether or not using the Company’s time,
facilities or resources. You may review the Company’s Intellectual Property
Policy at the Company’s internal portal website, and obtain a copy by written
request to the Company’s Legal Department.
(g)    Nothing in this Agreement or any other agreement between you and the
Company (i) prevents you from exercising any rights that cannot be lawfully
waived or restricted, (ii) prevents you from testifying at a hearing,
deposition, or in court in response to a lawful subpoena or (iii) limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the Securities
and Exchange Commission, the United States Department of Justice, Congress, any
agency Inspector General or any other federal, state or local governmental
agency or commission (“Government Agencies”). Further, this Agreement does not
limit (i) your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company, or (ii) your right to receive an award from a Government
Agency for information provided to any Government Agencies.


10



--------------------------------------------------------------------------------




12.    Payment of Taxes. The Company may from time to time require you to pay to
the Company (or the Company’s Subsidiary if you are an employee of a Subsidiary
of the Company) the amount that the Company deems necessary to satisfy the
Company’s or its Subsidiary’s current or future obligation to withhold federal,
state or local income or other taxes or social security or other obligations
that you incur as a result of this Award, including without limitation with
respect to any payment pursuant to Section 2 of this Agreement. With respect to
any required tax withholding, unless another arrangement is permitted by the
Committee in its discretion (which discretion may not be delegated to
management), the Company shall withhold from the shares of Stock to be issued to
you the number of shares necessary to satisfy the Company’s obligation to
withhold taxes, that determination to be based on the shares’ Fair Market Value
at the time as of which such determination is made. In the event the Company
subsequently determines that the aggregate Fair Market Value of any shares of
Stock withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you shall pay to the Company,
immediately upon the Company’s request, the amount of that deficiency.
13.    Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon you the right to continue in the
employ of the Company or any Subsidiary of the Company, or interfere in any way
with the rights of the Company or any Subsidiary of the Company to terminate
your employment at any time.
14.    No Liability for Good Faith Determinations. Neither the Company nor the
members of the Board and the Committee shall be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Stock Units granted hereunder.
15.    No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
16.    Company Records. Records of the Company or its Subsidiaries regarding
your period of employment, termination of employment and the reason therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
17.    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
18.    Notices. Whenever any notice is required or permitted hereunder, such
notice must be in writing and personally delivered or sent by mail. Any such
notice required or permitted to be delivered hereunder shall be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third Business Day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address which such person has theretofore specified
by written notice delivered in accordance herewith. The Company or you may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.


11



--------------------------------------------------------------------------------




The Company and you agree that any notices shall be given to the Company or to
you at the following addresses:
Company:    Pioneer Natural Resources Company
Attn: Corporate Secretary
5205 N. O’Connor Boulevard, Suite 200
Irving, Texas 75039-3746


Holder:    At your current address as shown in the Company’s records.


19.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
20.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
21.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
22.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.
23.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
24.    Amendment. This Agreement may be amended at any time unilaterally by the
Company, provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits you have accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement in compliance with any applicable
laws, including the Nonqualified Deferred Compensation Rules.
25.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan; provided, however, that
notwithstanding anything to the contrary herein, any provision of this Agreement
that is inconsistent with the provisions of Section 9(c) and (e) of the Plan
shall control over such provisions of the Plan.
26.    Agreement Respecting Securities Act of 1933. You represent and agree that
you will not sell the Stock that may be issued to you pursuant to your
Restricted Stock Units except


12



--------------------------------------------------------------------------------




pursuant to an effective registration statement under the Securities Act of 1933
or pursuant to an exemption from registration under the Securities Act of 1933
(including Rule 144 of the Securities Act).
27.    Special Provisions Addressing Section 409A of the Code.
(a)    Early Tax Payments. To the extent permitted under the Nonqualified
Deferred Compensation Rules, payments may be made to you in respect of this
Award prior to the date of your scheduled payment dates herein if, as determined
by the Committee in its sole discretion, it would be necessary to pay employment
or other taxes imposed upon this Award prior to the scheduled payment date.
(b)    Separate Payments. Each payment made under this Award, if any, shall be
treated as a separate payment under the Nonqualified Deferred Compensation
Rules.
28.    Electronic Delivery and Acknowledgement. No signature by you is required
to accept the Award represented by this Agreement. By your acceptance of this
Award, you are acknowledging that you have received and read, understood and
accepted all the terms, conditions and restrictions of this Agreement and the
Plan. The Company may, in its sole discretion, deliver any documents related to
this Award and this Agreement, or other awards that have been or may be awarded
under the Plan, by electronic means, including prospectuses, proxy materials,
annual reports and other related documents, and the Company may, in its sole
discretion, engage a third party to effect the delivery of these documents on
its behalf and provide other administrative services related to this Award and
the Plan. By your acceptance of the Award represented by this Agreement, you
consent to receive such documents by electronic delivery and to the engagement
of any such third party.




13



--------------------------------------------------------------------------------






Schedule I


The document to which this Schedule I is attached is the form of Restricted
Stock Unit Award Agreement between the Company and Timothy L. Dove.


1. The form of Restricted Stock Unit Award Agreement between the Company and
each of Mark S. Berg, Chris J. Cheatwood, Richard P. Dealy, J. D. Hall, Kenneth
H. Sheffield, Jr., William F. Hannes, Frank E. Hopkins, Mark H. Kleinman, Teresa
A. Fairbrook, and Stephanie D. Stewart varies from this form by modifying
Section 6 to provide, in its entirety, as follows:


6.    Termination of Employment.
(a)    Termination by Employee Without Good Reason or by the Company for Cause.
Except as otherwise provided in this Agreement, if your employment relationship
with the Company and each of its Subsidiaries by which you are employed
terminates prior to the Vesting Date due to (x) a voluntary termination by you
and such termination is not a Termination for Good Reason (as such term is
defined in the Termination Agreement (as defined below)) or due to Forced
Relocation (as such term is defined in the Termination Agreement, if
applicable), or (y) the Company terminating such employment for Cause (as such
term is defined in the Termination Agreement), then all Restricted Stock Units
granted pursuant to this Agreement shall become null and void as of the date of
such termination. For purposes of this Agreement, “Termination Agreement” means,
prior to the occurrence of a Change in Control, the Severance Agreement or other
separate agreement between you and the Company and/or any of its subsidiaries
relating to the provision of severance and other benefits before a Change in
Control and, upon and following the occurrence of a Change in Control, the
Change in Control Agreement or other separate agreement between you and the
Company and/or any of its subsidiaries relating to the provision of severance
and other benefits upon or after a Change in Control.
(b)    Termination Not For Cause; Good Reason; Death or Disability.
Notwithstanding Section 4 of this Agreement, if your employment relationship
with the Company and each of its Subsidiaries by which you are employed is
terminated prior to the Vesting Date as a result of any of the following events:
(i)
by the Company and such Subsidiaries and such termination is not a Termination
for Cause;

(ii)
by you and such termination is a Termination for Good Reason; or

(iii)
your death or Disability (defined below);

then the restrictions on a number of the Restricted Stock Units shall
automatically lapse such that the number of Restricted Stock Units for which the
restrictions have lapsed as of the termination date will be equal to the product
of (x) the total number of Restricted Stock Units granted to you pursuant to
this Agreement, times (y) a fraction, the numerator of which is the number of
full months (counting the month in which your termination of employment occurs
as a full month), beginning with March ______, during which you were employed by
the Company and/or any Subsidiary and the denominator of which is 36 (the
“Pro-Rata Formula”). The portion, if any, of your Restricted Stock Units for
which the restrictions have not lapsed as of the termination date of your
employment


14



--------------------------------------------------------------------------------




relationship shall become null and void as of the termination date; provided,
however, that the portion, if any, of this Award for which forfeiture
restrictions have lapsed as of the date of termination shall survive.
Notwithstanding the forgoing, if your employment relationship with the Company
and each of its Subsidiaries by which you are employed is terminated prior to
the Vesting Date, but upon or following a Change in Control, (x) by the Company
and such Subsidiaries and such termination is not a Termination for Cause, (y)
by you and such termination is a Termination for Good Reason, or due to Forced
Relocation, whether or not such termination is also in connection with a Change
in Control, or (z) your death or Disability (as defined below), then all of the
Restricted Stock Units granted pursuant to this Agreement shall become
immediately and unconditionally vested and unrestricted.
For purposes of this Agreement, “Disability” shall have the meaning given such
term in the Termination Agreement; provided, however, that if there is no such
agreement at the time of such termination, the term Disability shall mean (i) a
physical or mental impairment of sufficient severity that, in the opinion of the
Company, (A) you are unable to continue performing the duties assigned to you
prior to such impairment or (B) your condition entitles you to disability
benefits under any insurance or employee benefit plan of the Company or its
Subsidiaries and (ii) the impairment or condition is cited by the Company as the
reason for your termination; provided further, that in all cases, the term
Disability shall be applied and interpreted in compliance with Section 409A of
the Code and the regulations thereunder.
(c)    Termination in Connection with Normal Retirement. Notwithstanding Section
4 of this Agreement, if your employment relationship with the Company and each
of its Subsidiaries by which you are employed is terminated prior to the Vesting
Date as a result of your Normal Retirement (defined below), then all of the
Restricted Stock Units granted pursuant to this Agreement shall become
immediately and unconditionally vested and unrestricted upon your termination of
employment if the following conditions are met (provided that the following
conditions, other than item (i) below, shall not apply if your employment
terminates upon or following a Change in Control): (x) as of the date of the
termination of your employment, the conditions set forth below in items (i)-(iv)
are satisfied and (y) you intend to comply with the covenants contained in items
(v) and (vi) below (which intent shall be conclusively presumed unless, prior to
or concurrently with the notice provided pursuant to item (ii) below, you notify
the Company in writing, addressed to the Vice President and Chief Human
Resources Officer (or his or her successor), that you do not intend to comply
with such covenants).
(i)
The date of the termination of your employment is at least one year after the
date of this Agreement (but if not, instead of all of the Restricted Stock Units
granted pursuant to this Agreement becoming immediately and unconditionally
vested and unrestricted, restrictions on a number of the Restricted Stock Units
shall automatically lapse such that the number of Restricted Stock Units for
which the restrictions have lapsed as of the termination date will be equal to
the product of (x) the total number of Restricted Stock Units granted to you
pursuant to this Agreement times (y) the Pro-Rata Formula).

(ii)
You gave advance written notice of your intent to terminate your employment due
to Normal Retirement at least six months in advance of the date of termination
to the Vice President and Chief Human Resources



15



--------------------------------------------------------------------------------




Officer (or his or her delegate), and to your direct manager, or in the case of
the chief executive officer of the Company, to the Board (subject to the ability
of the Company to waive such requirement, exercisable by the Vice President and
Chief Human Resources Officer (or his or her delegate) or the Board, as
applicable).
(iii)
You have cooperated with the Company, to the satisfaction of the Company, in the
training of a replacement during the period prior to the termination of
employment.

(iv)
If required by the Company, you execute and deliver to the Company an effective
release of claims and other liability in a form acceptable to the Company.

(v)
For two years following the termination of your employment, without the prior
written consent of the chief executive officer of the Company, or in the event
you are the chief executive officer of the Company on the date of termination of
your employment, the consent of the Board or any Committee or director
designated by the Board, you agree to refrain from becoming a director, partner,
investor or employee of, or consultant to, any business that competes with the
Company or any Subsidiary in the business of exploration or production of oil or
natural gas, or related oilfield services, within the geographic area or areas
in which the Company or any Subsidiary operates at the time of termination of
employment or has operated in the immediately preceding one-year period (a
“Competitive Business”); provided that, you will not be restricted from
purchasing or holding for investment purposes less than 2% of the shares of any
Competitive Business whose shares are regularly traded on a national securities
exchange or inter-dealer quotation system. If the Company so requires prior to
the date of termination of employment, the Company may require that you execute
a separate agreement to effect the intent of the foregoing.

(vi)
For two years following the termination of your employment, you agree to refrain
from making, or causing or assisting any other person to make, any oral or
written communication to any third party about the Company and/or any of the
employees, officers or directors of the Company which impugns or attacks, or is
otherwise critical of, the reputation, business or character of such entity or
person; or that discloses private or confidential information about their
business affairs; or that constitutes an intrusion into their seclusion or
private lives; or that gives rise to unreasonable publicity about their private
lives; or that places them in a false light before the public; or that
constitutes a misappropriation of their name or likeness (the foregoing being
subject to Section 10(g)). If the Company so requires prior to the date of
termination of employment, the Company may require that you execute a separate
agreement to effect the intent of the foregoing.

You expressly acknowledge and agree that the restrictions set forth in clauses
(v) and (vi) of this Section 6(c) are reasonable in all respects, necessary to
protect the Company’s legitimate business interests and a material inducement
for the Company to grant this Award to you and enter into this


16



--------------------------------------------------------------------------------




Agreement. In the event that, following your termination of employment, it is
determined by a court of competent jurisdiction that you have not satisfied any
of the conditions set forth in Section 6(c)(v) or (vi) in any material respect,
then, as to any shares of Stock related to your Restricted Stock Units that have
not been paid to you, such Restricted Stock Units shall be deemed not to have
vested in whole or in part pursuant to any paragraph of this Section 6 and such
shares shall not be payable. Notwithstanding the foregoing, in the event there
occurs a Change in Control, whether prior to or after the date that the
restrictions on your Restricted Stock Units have lapsed or the payment date of
any Stock related to your Restricted Stock Units, the restrictions set forth in
clauses (v) and (vi) of this Section 6(c) shall automatically terminate and
become void and of no effect.
For purposes of this Agreement, “Normal Retirement” shall mean the termination
of your employment relationship with the Company and each of its Subsidiaries by
which you are employed due to your retirement on or after the date that you
attain age 60, provided that you have completed five Years of Service as of the
date of such termination. For purposes of this Agreement, “Years of Service”
means the total number of years that you have been employed by the Company or
its Subsidiaries as determined in accordance with the Company’s policies as
administered from time to time. For the avoidance of doubt, the Company’s
determination of Years of Service shall be at the sole discretion of the
Company, its policies may change from time to time, and its determination will
be final and conclusive and binding on all Participants.
(d)    Distribution and Payment. Upon termination of your employment
relationship with the Company and each of its Subsidiaries as a result of your
death, the shares of Stock related to your Restricted Stock Units that become
vested pursuant to paragraph (b) of this Section 6 shall be paid to you
immediately (and in no event later than 30 days) following your death. Upon
termination of your employment relationship with the Company and each of its
Subsidiaries under all other circumstances contemplated by paragraphs (b) and
(c) of this Section 6 (“Section 6 Acceleration Events”), the following shall
apply:
(i)
If you are not a Section 409A Participant (as defined below), the shares of
Stock related to your Restricted Stock Units that become vested pursuant to such
paragraphs shall be paid to you immediately (and in no event later than 30 days)
following the termination of your employment relationship with the Company and
each of its Subsidiaries.



(ii)
If you would attain age 60 on or prior to December 31, ______ (a “Section 409A
Participant”), and your Restricted Stock Units become vested pursuant to a
Section 6 Acceleration Event (other than death) that occurs either (I) prior to
the occurrence of a “change in the ownership or effective control” or “in the
ownership of a substantial portion of the assets” of the Company (a “409A Change
in Control”) within the meaning of Section 409A of the Code and the regulations
and other authoritative guidance promulgated thereunder (collectively, the
“Nonqualified Deferred Compensation Rules”) or (II) after the two year period
immediately following a 409A Change in Control, the shares of Stock related to
your Restricted Stock Units that become vested pursuant to such event shall be
paid to you immediately (and in no event later than 30 days) following the
earliest to occur of the following:



17



--------------------------------------------------------------------------------




(A)     the Vesting Date; or


(B)     your death.


(iii)
If you are a Section 409A Participant and your Restricted Stock Units become
vested pursuant to a Section 6 Acceleration Event (other than death) that occurs
within the two year period immediately following a 409A Change in Control, the
shares of Stock related to your Restricted Stock Units that become vested
pursuant to such event shall not be payable to you pursuant to the foregoing
clause (ii), but instead shall be paid to you immediately (and in no event later
than 30 days) following the earliest to occur of the following:

(A)     the Vesting Date;


(B)
the date that is six months and one day following the date of your separation
from service with the Company (determined in accordance with the Company’s
written and generally applicable policies regarding what constitutes a
“separation from service” within the meaning of the Nonqualified Deferred
Compensation Rules) (“Separation from Service”); or



(C)     your death.


2. The form of form of Restricted Stock Unit Award Agreement between the Company
and Margaret M. Montemayor varies from this form as follows:


A.    Sections 5, 6 and 7 are modified to read in their entirety as follows:


5.    Change in Control of the Company. Notwithstanding Section 4 of this
Agreement, upon the occurrence of a Change in Control, all of the Restricted
Stock Units granted pursuant to this Agreement shall become immediately and
unconditionally vested, and the shares of Stock related to such Restricted Stock
Units shall be paid to you immediately (and in no event later than 30 days)
following the Change in Control; provided, however, that if (i) you would attain
age 60 on or prior to December 31, ______ (a “Section 409A Participant”), and
(ii) the event constituting a Change in Control does not constitute a “change in
the ownership or effective control” or “in the ownership of a substantial
portion of the assets” of the Company within the meaning of Section 409A of the
Code (a “409A Change in Control’) and the regulations and other authoritative
guidance promulgated thereunder (collectively, the “Nonqualified Deferred
Compensation Rules”), distribution in respect of your Restricted Stock Units
that become vested pursuant to this Section 5 shall be made to you at the
earliest to occur of (i) the Vesting Date, (ii) the date that is six months and
one day following your separation from service with the Company (determined in
accordance with the Company’s written and generally applicable policies
regarding what constitutes a “separation from service” for purposes of the
Nonqualified Deferred Compensation Rules) (“Separation from Service”), (iii) the
occurrence of a 409A Change in Control or (iv) your death.


18



--------------------------------------------------------------------------------




6.    Termination of Employment.
(a)    Termination by Employee Without Good Reason or by the Company for Cause.
Except as otherwise provided in this Agreement, if your employment relationship
with the Company and each of its Subsidiaries by which you are employed
terminates prior to the Vesting Date due to (x) a voluntary termination by you
and such termination is not a Termination for Good Reason (as such term is
defined in the Severance Agreement between you and the Company or one of its
Subsidiaries), or (y) the Company terminating such employment for Cause (as such
term is defined in the Severance Agreement between you and the Company or one of
its Subsidiaries), then all Restricted Stock Units granted pursuant to this
Agreement shall become null and void as of the date of such termination.
(b)    Termination Not For Cause; Good Reason; Death or Disability.
Notwithstanding Section 4 of this Agreement, if your employment relationship
with the Company and each of its Subsidiaries by which you are employed is
terminated prior to the Vesting Date as a result of any of the following events:
(i)
by the Company and such Subsidiaries and such termination is not a Termination
for Cause;

(ii)
by you and such termination is a Termination for Good Reason; or

(iii)
your death or Disability (defined below);

then the restrictions on a number of the Restricted Stock Units shall
automatically lapse such that the number of Restricted Stock Units for which the
restrictions have lapsed as of the termination date will be equal to the product
of (x) the total number of Restricted Stock Units granted to you pursuant to
this Agreement, times (y) a fraction, the numerator of which is the number of
full months (counting the month in which your termination of employment occurs
as a full month), beginning with March ______, during which you were employed by
the Company and/or any Subsidiary and the denominator of which is 36 (the
“Pro-Rata Formula”). The portion, if any, of your Restricted Stock Units for
which the restrictions have not lapsed as of the termination date of your
employment relationship shall become null and void as of the termination date;
provided, however, that the portion, if any, of this Award for which forfeiture
restrictions have lapsed as of the date of termination shall survive.
For purposes of this Agreement, “Disability” shall have the meaning given such
term in the Severance Agreement between you and the Company or one of its
Subsidiaries; provided, however, that if there is no such agreement at the time
of such termination, the term Disability shall mean (i) a physical or mental
impairment of sufficient severity that, in the opinion of the Company, (A) you
are unable to continue performing the duties assigned to you prior to such
impairment or (B) your condition entitles you to disability benefits under any
insurance or employee benefit plan of the Company or its Subsidiaries and (ii)
the impairment or condition is cited by the Company as the reason for your
termination; provided further, that in all cases, the term Disability shall be
applied and interpreted in compliance with Section 409A of the Code and the
regulations thereunder.
(c)    Termination in Connection with Normal Retirement. Notwithstanding Section
4 of this Agreement, if your employment relationship with the Company and each
of its Subsidiaries by which you are employed is terminated prior to the Vesting
Date as a result of your Normal Retirement (defined below), then all of the
Restricted Stock Units granted pursuant to this Agreement


19



--------------------------------------------------------------------------------




shall become immediately and unconditionally vested and unrestricted upon your
termination of employment if as of the date of the termination of your
employment, the conditions set forth below in items (i)-(iv) are satisfied.
(i)
The date of the termination of your employment is at least one year after the
date of this Agreement (but if not, instead of all of the Restricted Stock Units
granted pursuant to this Agreement becoming immediately and unconditionally
vested and unrestricted, restrictions on a number of the Restricted Stock Units
shall automatically lapse such that the number of Restricted Stock Units for
which the restrictions have lapsed as of the termination date will be equal to
the product of (x) the total number of Restricted Stock Units granted to you
pursuant to this Agreement times (y) the Pro-Rata Formula).

(ii)
You gave advance written notice of your intent to terminate your employment due
to Normal Retirement at least six months in advance of the date of termination
to the Vice President and Chief Human Resources Officer (or his or her
delegate), and to your direct manager, or in the case of the chief executive
officer of the Company, to the Board (subject to the ability of the Company to
waive such requirement, exercisable by the Vice President and Chief Human
Resources Officer (or his or her delegate) or the Board, as applicable).

(iii)
You have cooperated with the Company, to the satisfaction of the Company, in the
training of a replacement during the period prior to the termination of
employment.

(iv)
If required by the Company, you execute and deliver to the Company an effective
release of claims and other liability in a form acceptable to the Company.

For purposes of this Agreement, “Normal Retirement” shall mean the termination
of your employment relationship with the Company and each of its Subsidiaries by
which you are employed due to your retirement on or after the date that you
attain age 60, provided that you have completed five Years of Service as of the
date of such termination. For purposes of this Agreement, “Years of Service”
means the total number of years that you have been employed by the Company or
its Subsidiaries as determined in accordance with the Company’s policies as
administered from time to time. For the avoidance of doubt, the Company’s
determination of Years of Service shall be at the sole discretion of the
Company, its policies may change from time to time, and its determination will
be final and conclusive and binding on all Participants.
(d)    Distribution and Payment. Upon termination of your employment
relationship with the Company and each of its Subsidiaries as a result of your
death, the shares of Stock related to your Restricted Stock Units that become
vested pursuant to paragraph (b) of this Section 6 shall be paid to you
immediately (and in no event later than 30 days) following your death. Upon
termination of your employment relationship with the Company and each of its
Subsidiaries under all other circumstances contemplated by paragraphs (b) and
(c) of this Section 6 (“Section 6 Acceleration Events”), the following shall
apply:


20



--------------------------------------------------------------------------------




(i)
If you are not a Section 409A Participant, the shares of Stock related to your
Restricted Stock Units that become vested pursuant to such paragraphs shall be
paid to you immediately (and in no event later than 30 days) following the
termination of your employment relationship with the Company and each of its
Subsidiaries.

(ii)
If you are a Section 409A Participant, the applicable shares shall be paid to
you immediately (and in no event later than 30 days) following the earliest to
occur of the following:

(A)     the Vesting Date;


(B)
the date that is six months and one day following the date of your Separation
from Service;



(C)    a 409A Change in Control; or


(D)     your death.


7.    [RESERVED]


B.    Paragraph (b) of Section 11 is modified to read in its entirety as
follows:


(b)    As an incentive for the Company to issue you this Award, and in
consideration of the Company’s promise to provide you with Confidential
Information and so as to protect the Company’s legitimate business interests,
including the protection of its Confidential Information and the goodwill with
which you will be associated, and that this Award will encourage you to build,
you agree that during your employment relationship with the Company and each of
its Subsidiaries by which you are employed, and for a period of twelve (12)
months immediately following the time that you are no longer employed by the
Company or any of its Subsidiaries, you will not, directly or indirectly (i)
solicit or encourage (or assist another in soliciting or encouraging) any
employee, contractor, consultant, supplier, or vendor of the Company or any of
its Subsidiaries to terminate or lessen his, her or its relationship with the
Company or any of its Subsidiaries, or (ii) on behalf of a Competitive Business,
engage, employ, or solicit or contact for employment or engagement (or assist
another in such activity) any employee of the Company or any of its Subsidiaries
or any person who was an employee of the Company or any of its Subsidiaries at
any time during the last twelve (12) months of your employment with the Company
and any of its Subsidiaries (or, if you are employed by the Company and any of
its Subsidiaries for less than twelve (12) months, those persons who were
employees of the Company or any of its Subsidiaries during your employment with
the Company and any of its Subsidiaries. For purposes of this Agreement,
“Competitive Business” means any business that competes with the Company or any
Subsidiary in the business of exploration or production of oil or natural gas,
or related oilfield services, within the geographic area or areas in which the
Company or any Subsidiary operates at the time of termination of employment or
has operated in the immediately preceding one-year period.






21

